PER CURIAM.
Counsel for Taurus Canady filed this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the judgment and sen*370tence, but remand for entry of a proper written order.
This court’s review of the record reflects that the trial court entered a defective sentencing order by failing to set forth the specific condition of community control that Ca-nady violated. Therefore, we remand the judgment and sentence with directions to the trial court to enter a corrected order. See Miles v. State, 590 So.2d 1076 (Fla. 2d DCA 1991).
PARKER, A.C.J., and PATTERSON and BLUE, JJ., concur.